Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00168-CV

                           IN THE INTEREST OF J.A.B., a Child

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02092
                         Honorable Martha Tanner, Judge Presiding

                              BEFORE THE EN BANC COURT

       In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED as it pertains to the termination of Anthony’s parental rights, and the cause is
REMANDED for a new trial. The trial court’s order appointing the Texas Department of Family
and Protective Services as managing conservator of J.A.B. is AFFIRMED. It is ORDERED that
no costs shall be assessed against appellant in relation to this appeal because he qualifies as
indigent under TEX. R. APP. P. 20.

       SIGNED October 17, 2018.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice